DETAILED ACTION
Application No.
16/482,772
First Named Inventor
Atobe
Title
INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND COMPUTER READABLE MEDIUM
File Location
16482772 Atobe


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for priority to PCT/JP2017/032153 09/06/2017 under 35 U.S.C. § 371 is acknowledged.
Applicant’s claim for priority to foreign application PCTJP2017004555 02/08/2017 under 35 U.S.C. § 119(a) is acknowledged.  A certified copy of this application has been received by the United States Patent and Trademark Office as of the date of this Office Action was prepared.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) filed on 8/1/2019 is acknowledged and its contents have been considered.
Pending Claims
The Claims contained in the Preliminary Amendment dated 8/1/2019 are examined.
Claims 1-26 are pending for examination.  Claims 1 and 12-13 are independent.  
Claims 1-26 are currently amended.  
Claim Objections
Claim 15 objected to because of the following informalities:  the recitation of an waveform area is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "high-frequency" in claim 2 is a relative term which renders the claim indefinite.  The term “high-frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 determines that each first measurement candidate determined to include the impulse noise does not include the impulse noise is unclear.  If the first measurement candidate is determined to include impulse noise, how can it also not include impulse noise?

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection
Claim(s) 1-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-26 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1-26 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1-26 do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1-26 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   

Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 12), a machine (system/apparatus Claim(s) 1-11 and 14-26), and an article of manufacture (non-transitory computer-readable media Claim(s) 13).  This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories.  If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the analysis concludes.  However, if an abstract idea was identified at Step 2A, prong 1, then the claims are further considered at Step 2A, prong 2.
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance.  If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.

In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself.  The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
Claim Markup:

1. (currently amended): An information processing apparatus comprising: processing circuitry to  [Apply It1]  [Generic Computer2]: compare a measurement value with a normal value, and extract a difference between the measurement value and the normal value, the measurement value being one of changes over time in a voltage value of a bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value  [Mathematical Concept3] that have been measured, the normal value being one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value in a normal state [Extra-solution Activity4]  [Pre-Solution Activity5], and evaluate the extracted difference between the measurement value and the normal value, so as to determine whether an unauthorized device is connected to the bus line  [Mathematical Concept3]  [Mental Processes6]. 
2. (currently amended): The information processing apparatus according to claim 1,  wherein the processing circuitry transmits a high-frequency step electrical signal or a pulse electrical signal to the bus line  [Extra-solution Activity4]  [Pre-Solution Activity5], observes reflection characteristics of high-frequency step electrical signals or pulse electrical signals that have been transmitted, so as to measure one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value, and compares the measurement value with the normal value, the measurement value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, the normal value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state  [Mathematical Concept3]. 
3. (currently amended): The information processing apparatus according to claim 1, wherein the processing circuitry measures one of changes over time in a voltage value of the bus line distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance values [Extra-solution Activity4]  [Pre-Solution Activity5], determines whether impulse noise is included in one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, and compares the measurement value with the normal value, the measurement value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value determined to not include the impulse noise, the normal value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state  [Mathematical Concept3]. 
4. (currently amended): The information processing apparatus according to claim 1,  wherein the processing circuitry measures one of changes over time in a voltage value of the bus line distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value [Extra-solution Activity4]  [Pre-Solution Activity5]; averages one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured ,and compares the measurement value with the normal value, the measurement value being one of changes over time in the voltage value of the bus line, distance transition of the voltage value, changes over time in the impedance value of the bus line, and distance transition of the impedance value after averaging, the normal value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state [Mathematical Concept3]. 
5. (currently amended): The information processing apparatus according to claim 1, wherein the processing circuitry compares  [Apply It1]  [Generic Computer2] a feature value extracted from the measurement value with a feature value extracted from the normal value  [Mathematical Concept3], the measurement value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, the normal value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state  [Extra-solution Activity4]  [Pre-Solution Activity5]. 
6. (currently amended): The information processing apparatus according to claim 5, wherein the processing circuitry transmits a high-frequency step electrical signal or a pulse electrical signal to the bus line [WURC7] [Berkheimer Support8] observes reflection characteristics of high-frequency step electrical signals or pulse electrical signals that have been transmitted, so as to measure one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value  4]  [Pre-Solution Activity5], extracts a feature value from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, and compares the measurement value with the normal value, the measurement value being the feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, the normal value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state  [Mathematical Concept3] . 
7. (currently amended): The information processing apparatus according to claim 5, wherein the processing circuitry measures one of changes over time in a voltage value of the bus line distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value [Extra-solution Activity4]  [Pre-Solution Activity5], determines whether impulse noise is included in one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, extracts a feature value from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value determined to not include the impulse noise, and compares the measurement value with the normal value, the measurement value being the feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value determined to not include the impulse noise, the normal value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state  [Mathematical Concept3]. 
8. (currently amended): The information processing apparatus according to claim 5,  wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value [Extra-solution Activity4]  [Pre-Solution Activity5];  averages one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, extracts a feature value from one of changes over time in the voltage value of the bus line, distance transition of the voltage value, changes over time in the impedance value of the bus line, and distance transition of the impedance value after averaging, and compares the measurement value with the normal value, the measurement value being the feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value after averaging, the normal value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state  [Mathematical Concept3] . 
9. (currently amended): The information processing apparatus according to claim 1, wherein the processing circuitry determines that an unauthorized device is connected to the bus line when the difference between the measurement value and the normal value exceeds a threshold value  [Mental Processes6]. 
10. (currently amended): The information processing apparatus according to claim 1,  wherein the processing circuitry measures a temperature around the bus line  [Extra-solution Activity4]  [Pre-Solution Activity5], selects a normal value associated with a temperature level corresponding to the measured temperature around the bus line from among a plurality of normal values each being associated with a temperature level, and compares the selected normal value with the measurement value  [Mental Processes6]  [Mathematical Concept3]. 
 wherein the processing circuitry externally notifies a determination result  [Extra-solution Activity4]  [Post-Solution Activity9].
14. (currently amended): The information processing apparatus according to claim 1, wherein the processing circuitry  [Apply It1]  [Generic Computer2] extracts a distance between the measurement value and the normal value as the difference between the measurement value and the normal value, and evaluates the extracted distance between the measurement value and the normal value, which is the difference between the measurement value and the normal value, so as to determine whether an unauthorized device is connected to the bus line  [Mathematical Concept3]  [Mental Processes6]. 
15. (currently amended): The information processing apparatus according to claim 1, wherein the processing circuitry  [Apply It1]  [Generic Computer2] compares the measurement value with the normal value, the measurement value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, the feature value being extracted using either of singular value decomposition (SVD) and an waveform area, the normal value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state, and extracts a difference between the feature value of the measurement value and the feature value of the normal value, and valuates the extracted difference between the feature value of the measurement value and the feature value of the normal value, so as to determine whether an unauthorized device is connected to the bus line  [Mathematical Concept3]  [Mental Processes6]. 
16. (currently amended): The information processing apparatus according to claim 3, wherein the processing circuitry  [Apply It1]  [Generic Computer2] measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value as a measurement value candidate which is a candidate for the measurement value, and ach time a measurement value candidate is obtained  [Extra-solution Activity4]  [Pre-Solution Activity5], compares the obtained measurement value candidate with the normal value, and when a difference between the measurement value candidate and the normal value is greater than or equal to a threshold value, determines that the impulse noise is included in the measurement value candidate and discards the measurement value candidate determined to include the impulse noise, so as to obtain a measurement value candidate not including the impulse noise  [Mathematical Concept3]. 
17. (currently amended): The information processing apparatus according to claim 16, wherein upon determining that the impulse noise is included in each of an m (m > 2) number of consecutive measurement value candidates that have been measured, the processing circuitry determines that the impulse noise is not included in a measurement value candidate measured after the m number of measurement value candidates  [Mathematical Concept3]. 
18. (currently amended): The information processing apparatus according to claim 3, wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value as a measurement value candidate which is a candidate for the measurement value  [Extra-solution Activity4]  [Pre-Solution Activity5], compares each of a plurality of first measurement value candidates which are a plurality of measurement value candidates that have been measured  with a representative value of a plurality of second measurement value candidates which are a plurality of measurement value candidates that have been measured and are different from the first measurement value candidates, and when a difference from the representative value of the plurality of second measurement value candidates is greater than or equal to a threshold value in a first measurement value candidate of the plurality of first measurement value candidates, determines that the impulse noise is included in the first measurement value candidate concerned, and performs either of discarding of the first measurement value candidate determined to include the impulse noise and correction of the first measurement value candidate determined to include the impulse noise, so as to obtain a measurement value candidate not including the impulse noise  [Mathematical Concept3]  [Mental Processes6]. 
19. (currently amended): The information processing apparatus according to claim 18, wherein when the number of first measurement value candidates determined to include the impulse noise exceeds a threshold value, the processing circuitry compares a representative value of the plurality of first measurement value candidates with each of the plurality of second measurement value candidates, and when a difference from the representative value of the plurality of first measurement value candidates is greater than or equal to the threshold value in a second measurement value candidate of the plurality of second measurement value candidates, determines that the impulse noise is included in the second measurement value candidate concerned, and when the number of second measurement value candidates determined to include the impulse noise  is less than a threshold value, determines that each first measurement candidate determined to include the impulse noise does not include the impulse noise  [Mental Processes6]  [Mathematical Concept3]. 
20. (currently amended): The information processing apparatus according to claim 3, wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value as a measurement value candidate which is a candidate for the measurement value, and when measuring one of the changes over time in the voltage value of the bus line and the distance transition of the voltage value as the measurement value candidate, samples the voltage value of the bus line at a plurality of sample points, and when measuring one of the changes over time in the impedance value of the bus line and the distance transition of the impedance value as the measurement value candidate, samples the impedance value of the bus line at a plurality of sample points  [Extra-solution Activity4]  [Pre-Solution Activity5], and analyzes, for each of the sample points, a deviation value of each sample value of a plurality of measurement value candidates that have been measured, so as to determine whether each sample value is the impulse noise, and when a sample value at one of the sample points of one of the measurement value candidates is the impulse noise, performs either of discarding of the sample value that is the impulse noise and correction of the sample value that is the impulse noise, so as to obtain a measurement value candidate not including the impulse noise  [Mathematical Concept3] . 
21. (currently amended): The information processing apparatus according to claim 20, wherein the processing circuitry determines  [Apply It1]  [Generic Computer2], for each of the sample points, whether deviation values of a plurality of sample values calculated for the plurality of measurement value candidates are within an acceptable range, and determines that a sample value whose deviation value is outside the acceptable range is the impulse noise  [Mathematical Concept3]. 
22. (currently amended): The information processing apparatus according to claim 3, wherein the processing circuitry determines, for each sample point, that an arbitrary number of highest sample values and an arbitrary number of lowest sample values among a plurality of sample values of a plurality of measurement value candidates are the impulse noise  [Mathematical Concept3]. 
23. (currently amended): The information processing apparatus according to claim 3, wherein the processing circuitry determines  [Apply It1]  [Generic Computer2], for each sample point, that sample values other than a median value among a plurality of sample values of a plurality of measurement value candidates are the impulse noise  [Mathematical Concept3]. 
24. (currently amended): The information processing apparatus according to claim 1, wherein upon determining that an unauthorized device is connected to the bus line, the processing circuitry identifies a location where the unauthorized device is connected  [Mathematical Concept3]. 
25. (currently amended): The information processing apparatus according to claim 1, wherein the processing circuitry determines  [Apply It1] that an unauthorized device is connected to the bus line when a time or distance in which the difference between the measurement value and the normal value exceeds a threshold value is in excess of an upper limit value  [Mathematical Concept3]. 
26. (currently amended): The information processing apparatus according to claim 25, wherein the processing circuitry holds a plurality of combinations of the threshold value and the upper limit value  [Extra-solution Activity4]  [Pre-Solution Activity5], and determines whether an unauthorized device is connected to the bus line, using at least one of the plurality of combinations of the threshold value and the upper limit value  [Mathematical Concept3] .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

CLAIM(S) 1-26 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER ADACHI (U.S. PUB. NO. 2014/0380416) IN VIEW OF OTANI ET AL. (U.S. PUB. NO. 2014/0059098; HEREINAFTER "OTANI").
INDEPENDENT CLAIM 1, 12 and 13.
Regarding Claims 1, 12 and 13, Adachi teaches An information processing apparatus comprising: processing circuitry (e.g., Fig. 2).
Regarding to: compare a measurement value with a normal value, and extract a difference between the measurement value and the normal value, the measurement value being one of changes over time in a voltage value of a bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value that have been measured, the normal value being one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value in a normal state, and valuate the extracted difference between the measurement value and the normal value, so as to determine whether an unauthorized device is connected to the bus line, Adachi teaches "When a new device has been connected to the communication lines of the network, a change will occur in an electric characteristic such as an impedance of the communication path, causing a change in the waveform, such as distortion, of a signal that is transmitted and received via the communication line. Accordingly, the connection detection apparatus can detect the connection of an unauthorized device by monitoring the signal waveforms on the communication line at regular intervals, and comparing the monitoring result with normal time signal waveforms", paragraph [0017], lines 1 to 10; Abstract).  Adachi teaches the waveform of Electric Potential [voltage] vs. time in Figs. 4 and 5.  As quoted above, Adachi tracks impedance changes for the detection of unauthorized communication devices (see also, paragraph [0044]).  While Adachi teaches the comparison of a measured waveform with a normal (expected) waveform, it does not detail that the comparison is based upon a “difference between the measurement value and the normal value” determined in terms of distance between the waveforms, such as a “distance transition of the impedance value” and a “distance transition of the voltage value.”  However, Otani teaches the comparison of a waveform to a reference waveform (e.g., paragraph [0022]) and explains: "Incidentally, since it is seldom that two waveforms are completely consistent with each other, a similar waveform is retrieved. To this end, two waveforms are expressed by vectors. A distance between the vectors is defined. The waveforms having a small distance there between are evaluated to be high in similarity. For example, a Euclidean distance can be used as 
Adachi teaches A non-transitory computer readable medium storing  an information processing program for causing a computer to execute (e.g., paragraph [0033]).
DEPENDENT CLAIM 2.
Regarding Claim 2 and wherein the processing circuitry transmits a [...] step electrical signal or a pulse electrical signal to the bus line, Adachi teaches the superposition on the waveforms of three-bit signals, which are comparable to a step electrical signal (e.g., the step function of 0, 1).  Regarding observes reflection characteristics of high-frequency step electrical signals or pulse electrical signals that have been transmitted Adachi further teaches the observation of reflections of a signal (e.g., waveform ringing paragraph [0056]).  While these signals are not explicitly described as high-frequency, the communication bit rates of computer systems at the time of filing would have been considered high frequency by one of ordinary skill in the art.  The term has also been rejected under 35 U.S.C. § 112(b), as being a relative term.  For the purpose of examination, the term high frequency is given the BRI as any frequency supported by a generic computer system.
Please see the rejection of Claim 1 regarding so as to measure one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value, and compares the measurement value with the normal value, the measurement value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, the normal value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state. 
DEPENDENT CLAIM 3.
Regarding Claim 3, please see the rejection of Claim 1 regarding wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance values ... the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, and compares the measurement value with the normal value, the measurement value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value determined to not include the impulse noise, the normal value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state. 
Adahi is silent regarding determines whether impulse noise is included in one of the changes over time in the voltage value of the bus line.  However, Otani teaches the determination of noise in the time series data that is represented by waveforms in its methods (paragraph [0088]).  The noise detection of Otani would have been understood to include short term/impulse noise.  Noise indicated by outlier values is well-known to be filtered (e.g., paragraph [0088]) by, for instance, low pass filters, where measurement values that exceed an on upper frequency are excluded.  It would have been obvious to modify Adahi to detect noise, including short term/impulse noise, in its time series data, with the benefit of “pre-processing for eliminating the abnormal values from the time series data or reducing noise components by filter processing,” thereby permitting a more accurate distance calculation between measured and expected waveforms.
DEPENDENT CLAIM 4.
Regarding Claim 4, please see the rejection of Claim 1 regarding wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value; [...] , the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured ,and compares the measurement value with the normal value, the measurement value being one of changes over time in the voltage value of the bus line, distance transition of the voltage value, changes over time in the impedance value of the bus line, and distance transition of the impedance value [...] , the normal value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state. 
Adahi is silent on averages one of the changes over time in the voltage value of the bus line... distance transition of the impedance value after averaging.  However, Otani teaches the averaging of changes over time (e.g., paragraph [0028]).  It would have been obvious to one of ordinary skill in the art to modify the waveform comparison of Adahi with the averaging taught in Otani with the benefit of correcting the misalignment of the waveforms being compared before a Euclidean distance is used to determine similarity (e.g., paragraph [0028]). 

    PNG
    media_image1.png
    757
    1018
    media_image1.png
    Greyscale


DEPENDENT CLAIM 5.
Regarding Claim 5, Adachi teaches wherein the processing circuitry compares a feature value extracted from the measurement value with a feature value extracted from the normal value (e.g., Fig. 4, annotated above).
Please see the rejection of Claim 1 regarding the measurement value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, the normal value being one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state. 
DEPENDENT CLAIM 6.
Regarding Claim 6, Adachi teaches wherein the processing circuitry transmits a high-frequency step electrical signal or a pulse electrical signal to the bus line  ("At that time, multiple in-vehicle communication devices 5 transmit detection signals at a synchronized timing. The detection signal may have a pattern "01010101 ... ", for example", paragraph [0057], lines 7 to 10) observes reflection characteristics of high-frequency step electrical signals or pulse electrical signals that have been transmitted ("FIG. 6 is a pattern diagram illustrating an example of the waveform of ringing. Ringing is a state in which oscillation has occurred in the waveform due to, for example, reflection of a signal, and is generated when the signal changes and attenuates gradually", paragraph [0056], lines 5 to 9),
Please see the rejection of Claim 1 regarding so as to measure one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value, extracts a feature value from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, and compares the measurement value with the normal value, the measurement value being the feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, the normal value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state. 
Please also see the rejection of Claims 1 and 5-6.
DEPENDENT CLAIM 7.
Regarding Claim 7, please see the rejection of Claim 1 regarding wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value determines whether impulse noise is included in one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured,
Please also see the rejection of Claims 5-7 regarding extracts a feature value from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value determined to not include the impulse noise, and compares the measurement value with the normal value, the measurement value being the feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value determined to not include the impulse noise, the normal value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state. 
DEPENDENT CLAIM 8.
Regarding Claim 8, please also see the rejection of Claims 1 and 4-7 regarding wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value;  averages one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, extracts a feature value from one of changes over time in the voltage value of the bus line, distance transition of the voltage value, changes over time in the impedance value of the bus line, and distance transition of the impedance value after averaging, and compares the measurement value with the normal value, the measurement value being the feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value after averaging, the normal value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state. 
DEPENDENT CLAIM 9.
Regarding Claim 9, Adachi teaches wherein the processing circuitry determines that an unauthorized device is connected to the bus line when the difference between the measurement value and the normal value exceeds a threshold value (Abstract; paragraph [0018]; paragraphs [0058]-[0059]). 
DEPENDENT CLAIM 10.
Regarding Claim 10 and wherein the processing circuitry measures a temperature around the bus line,  selects a normal value associated with a temperature level corresponding to the measured temperature around the bus line  from among a plurality of normal values each being associated with a temperature level, and compares the selected normal value with the measurement value, Adachi teaches: "taking into consideration a possible change in the eye pattern due to temperature change or temporal change", paragraph [0043], lines 11 to 15). 
DEPENDENT CLAIM 11.
Regarding Claim 11, Adachi teaches wherein the processing circuitry externally notifies a determination result ("Furthermore, in various embodiments, if the connection of an unauthorized device has been detected, the connection detection .
DEPENDENT CLAIM 14.
Regarding Claim 14, please see the rejection of Claims 1, 12 and 13 regarding wherein the processing circuitry extracts a distance between the measurement value and the normal value as the difference between the measurement value and the normal value, and evaluates the extracted distance between the measurement value and the normal value, which is the difference between the measurement value and the normal value, so as to determine whether an unauthorized device is connected to the bus line.  The processing of the data, as recited, is an “extraction.”
DEPENDENT CLAIM 15.
Regarding Claim 15, please see the rejections of Claim 1 and 4-8 regarding wherein the processing circuitry compares the measurement value with the normal value, the measurement value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value that have been measured, [...] , the normal value being a feature value extracted from one of the changes over time in the voltage value of the bus line, the distance transition of the voltage value, the changes over time in the impedance value of the bus line, and the distance transition of the impedance value in the normal state, and extracts a difference between the feature value of the measurement value and the feature value of the normal value, and evaluates the extracted difference between the feature value of the measurement value and the feature value of the normal value, so as to determine whether an unauthorized device is connected to the bus line. 
Adachi teaches the feature value being extracted using either of singular value decomposition (SVD) and an waveform area (see, the Examiner’s annotation of Adachi, Fig. 4, reproduced above, where the indicated feature is bounded by a waveform area delimited by upper and lower waveforms).
DEPENDENT CLAIM 16.
Regarding Claim 16,please see the rejection of Claims 1 and 3 regarding wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value as a measurement value candidate which is a candidate for the measurement value, and each time a measurement value candidate is obtained, compares the obtained measurement value candidate with the normal value, and when a difference between the measurement value candidate and the normal value is greater than or equal to a threshold value, 
Adachi is silent regarding determines that the impulse noise is included in the measurement value candidate and discards the measurement value candidate determined to include the impulse noise, so as to obtain a measurement value candidate not including the impulse noise.  However, Otani teaches "when a lot of abnormal values or noises are included in the time series data stored by the storage unit 52 (FIG. 2) due to a failure of a sensor, lack of values caused by calibration or communication errors, etc., it is likely that the influence of these on the value of a similarity is so great that the similarity cannot be digitalized correctly. In order to avoid this possibility, pre-processing for eliminating the abnormal values from the time series data or reducing noise components by filter processing may be performed", paragraph [0088], lines 1 to 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otani to discard or preprocess measurement values that contain too much noise, with the benefit of accurately determining similarity.
DEPENDENT CLAIM 17.
Regarding Claim 17, Adachi does not explicitly teach wherein upon determining that the impulse noise is included in each of an m (m > 2) number of consecutive measurement value candidates that have been measured, the processing circuitry determines that the impulse noise is not included in a measurement value candidate measured after the m number of measurement value candidates.  However, it is well-known that noise can be periodic (e.g., line frequency noise) and extracting by, for instance, well-known filtering techniques.  Filtering via a limited number of well-known techniques to remove a periodic impulse (e.g., present in subsequent measurement periods) would have been a well-known technique for cleaning a signal of noise such that a comparison of waveforms may be performed (see, e.g., the rejection of Claim 16). 
DEPENDENT CLAIM 18.
Regarding Claim 18, please see the rejection of Claims 1 3, 7 and 16-17 regarding wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value as a measurement value candidate which is a candidate for the measurement value, compares each of a plurality of first measurement value candidates which are a plurality of measurement value candidates that have been measured with a representative value of a plurality of second measurement value candidates which are a plurality of measurement value candidates that have been measured and are different from the first measurement value candidates, and when a difference from the representative value of the plurality of second measurement value candidates is greater than or equal to a threshold value in a first measurement value candidate of the plurality of first measurement value candidates, determines that the impulse noise is included in the first measurement value candidate concerned, and performs either of discarding of the first measurement value candidate determined to include the impulse noise and correction of the first measurement value candidate determined to include the impulse noise, so as to obtain a measurement value candidate not including the impulse noise.  References to “second” are mere duplication of the corresponding references to “first” and the comparisons represent obvious combinations of techniques that would have been available to one of ordinary skill in the art, whose application would have had a high likelihood of success.
DEPENDENT CLAIM 19.
Regarding Claim 19, please see the rejection of Claims 1, 3, 7 and 16-18 regarding wherein when the number of first measurement value candidates determined to include the impulse noise exceeds a threshold value, the processing circuitry compares a representative value of the plurality of first measurement value candidates with each of the plurality of second measurement value candidates, and when a difference from the representative value of the plurality of first measurement value candidates is greater than or equal to the threshold value in a second measurement value candidate of the plurality of second measurement value candidates, determines that the impulse noise is included in the second measurement value candidate concerned, and when the number of second measurement value candidates determined to include the impulse noise is less than a threshold value, determines that each first measurement candidate determined to include the impulse noise does not include the impulse noise.  References to “second” are mere duplication of the corresponding references to “first” and the comparisons represent obvious combinations of techniques that would have been available to one of ordinary skill in the art, whose application would have had a high likelihood of success.  Please also see the 35 U.S.C. § 112(b) rejection above.
DEPENDENT CLAIM 20.
Regarding Claim 20, please see the rejections of Claims 1, 3, 7, 16-19 regarding wherein the processing circuitry measures one of changes over time in a voltage value of the bus line, distance transition of the voltage value, changes over time in an impedance value of the bus line, and distance transition of the impedance value as a measurement value candidate which is a candidate for the measurement value, and when measuring one of the changes over time in the voltage value of the bus line and the distance transition of the voltage value as the measurement value candidate, samples the voltage value of the bus line at a plurality of sample points, and when measuring one of the changes over time in the impedance value of the bus line and the distance transition of the impedance value as the measurement value candidate, samples the impedance value of the bus line at a plurality of sample points, and analyzes, for each of the sample points, a deviation value of each sample value of a plurality of measurement value candidates that have been measured, so as to determine whether each sample value is the impulse noise, and when a sample value at one of the sample points of one of the measurement value candidates is the impulse noise, performs either of discarding of the sample value that is the impulse noise and correction of the sample value that is the impulse noise, so as to obtain a measurement value candidate not including the impulse noise.  The time series data of Adachi indicate a plurality of sample points, which are measured, compared (e.g. paragraph [0018]; Fig. 5).  Otani teaches "pre-processing for eliminating the abnormal values from the time series data or reducing noise components by filter processing may be performed", paragraph [0088], lines 7 to 9).  It would have been obvious to modify the waveform (time-series) data taken by Adachi to reduce noise as taught by Otani, with the benefit of separating the noise and information signals for proper processing.
DEPENDENT CLAIM 21.
Regarding Claim 21, please see the rejections of Claims 1, 3, 7, 16-20 regarding wherein the processing circuitry determines, for each of the sample points, whether deviation values of a plurality of sample values calculated for the plurality of measurement value candidates are within an acceptable range, and determines that a sample value whose deviation value is outside the acceptable range is the impulse noise.  The time series data of Adachi indicate a plurality of sample points upon which the methods of Adachi in view of Otani operate.  In particular, the detection of noise outside an acceptable range is taught in Otani and filtering to remove noise outside an acceptable range is well-known in the art, with a limited number of techniques available to remove noise with a high probability of success.
DEPENDENT CLAIM 22.
Regarding Claim 22, please see the rejections of Claims 1, 3, 7, 16-21 regarding wherein the processing circuitry determines, for each sample point.
Regarding that an arbitrary number of highest sample values and an arbitrary number of lowest sample values among a plurality of sample values of a plurality of measurement value candidates are the impulse noise, since the determination of the number of sample points present in the time series data appears not to be restricted in either the present application or the references, the broadest reasonable interpretation of the number of sample points in the time series may be an arbitrary number.  
DEPENDENT CLAIM 23.
Regarding Claim 23, Adachi is silent wherein the processing circuitry determines, for each sample point, that sample values other than a median value among a plurality of sample values of a plurality of measurement value candidates are the impulse noise.  However, Otani teaches "In the case where the Euclidean distance is used as the similarity, the misalignment as to the absolute values can be offset by subtracting average values from the absolute values respectively," (paragraph [0028]).  The average expresses a concept comparable to the median value of the waveform/plurality of sample points.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine impulse noise as a distance from the average, with the benefit of offsetting/correcting misaligned waveforms (paragraph [0028]). 
DEPENDENT CLAIM 24.
Regarding Claim 24 and wherein upon determining that an unauthorized device is connected to the bus line, the processing circuitry identifies a location where the unauthorized device is connected, Adachi teaches the detection of "an unauthorized communication device 99 with respect to each of the communication lines 4a to 4c", paragraph [0033], lines 16 to 18; paragraph [0044]).  The location, for instance, is any one of communication lines 4a to 4c.
DEPENDENT CLAIM 25.
Regarding Claim 25 and wherein the processing circuitry determines that an unauthorized device is connected to the bus line when a time or distance in which the difference between the measurement value and the normal value exceeds a threshold value is in excess of an upper limit value, Adachi teaches "Accordingly, the connection detection apparatus can detect the connection of an unauthorized device by monitoring the signal waveforms on the communication line at regular intervals, and comparing the monitoring result with normal time signal waveforms. [0018] Furthermore, in various embodiments, the connection detection apparatus acquires waveform information several times, for example, in a cyclic manner, and generates an eye pattern in which multiple waveforms are superimposed on one another. Furthermore, the connection detection apparatus has stored therein a mask generated based on a predetermined signal. The mask may be, for example, a set of thresholds that define the normal time signal waveform, acceptable changes in the waveform, and the like", paragraphs [0017] to [0018]).  Fig. 4, reproduced above, shows minimum and maximum thresholds for the “eye pattern” implemented as a mask.
DEPENDENT CLAIM 26.
Regarding Claim 26, please see the rejection of Claim 25 regarding wherein the processing circuitry holds a plurality of combinations of the threshold value and the upper limit value, and determines whether an unauthorized device is connected to the bus line, using at least one of the plurality of combinations of the threshold value and the upper limit value.  In particular, the mask in Adachi teaches a plurality of combinations of the threshold values and the upper limit values (e.g., paragraph [0018]).

Conclusion
Claim 1-26 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a 




/MARK I CROHN/Examiner, Art Unit 2857        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                        


	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        2 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]
        3 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.   MPEP 2106.04(a)(2)(I)  The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).  [ID:(S2AP1)1010]
        4 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        5 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Pre-Solution Data Gathering.  MPEP 2106.05(g); MPEP 2106.05(g)(3).  "The term extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.   An example of pre-solution activity is a step of gathering data for use in a claimed process...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)... Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016 (presenting offers and gathering statistics amounted to mere data gathering)."  [ID:(S2B)1620]
        6 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  MPEP 2106.04(a)(2)(III)  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same)...Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. [ID:(S2AP1)1030]
        7 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Additional Elements—Well-Understood, Routine, Conventional Activity In Particular Fields.  MPEP 2106.05(d).  The additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, [ID:(S2B)1650]
        8 The following is offered as evidentiary support of well-understood, routine or conventional activity: Adachi (US20140380416), e.g., paragraphs [0040]-[0041]
        9 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)1630]